NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 2, 2018 *
                               Decided November 14, 2018

                                         Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 17-3372

CARLOS VASQUEZ,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Indiana,
                                                Fort Wayne Division.
      v.
                                                No. 1:15-CV-398
CATERPILLAR LOGISTICS, INC.,
and                                             Theresa L. Springmann,
EA STAFFING SERVICE, INC.,                      Chief Judge.
     Defendants-Appellees.

                                       ORDER

       Carlos Vasquez, an African-American man, was 53 years old when EA Staffing
Services, Inc., a placement service, assigned him as a warehouse worker for Caterpillar
Logistics, Inc. Caterpillar fired him after four months. He sued EA Staffing and
Caterpillar for race and sex discrimination under Title VII of the 1964 Civil Rights Act,
42 U.S.C. § 2000e-2, for race discrimination under 42 U.S.C. § 1981, and for age

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-3372                                                                        Page 2

discrimination under the Age Discrimination in Employment Act, 29 U.S.C. § 621. The
district court entered summary judgment for Caterpillar and EA Staffing. Because
Vasquez supplies no evidence suggesting that forbidden reasons motivated his firing,
we affirm the judgment.

        We recite the evidence in the light most favorable to Vasquez. Bellaver v. Quanex
Corp., 200 F.3d 485, 491–92 (7th Cir. 2000). EA Staffing temporarily assigned Vasquez in
October 2014 to one of Caterpillar’s warehouse facilities. Eventually, his job was to
prepare orders for delivery by gathering machine parts (e.g., ignition coils, air filters,
brackets) into kits to be shipped to another Caterpillar facility for assembly. He was
required to stamp his name on each filled order so that Caterpillar could track errors,
known as “mispicks.”

        After Caterpillar rated Vasquez’s performance from December 2014 through
February 2015 (while he worked in the order-preparer position) as subpar, it fired him.
Caterpillar saw many problems with his work. He had one of the worst mispick rates in
the warehouse. At least once he did not stamp an order, causing him to fail an audit,
and his supervisors found him argumentative. Also, Caterpillar maintains, Vasquez did
not wear steel-toed shoes to work on February 17, contrary to Caterpillar’s safety policy.
After reviewing these problems, Vasquez’s supervisor, Luis Araiza, and his manager,
Tom Ropp, decided to fire him. Araiza recounted Vasquez’s infractions in an email to
EA Staffing dated February 17. EA Staffing then told Vasquez of his discharge. In a
memo that EA Staffing dated February 16 (but which EA Staffing says was incorrectly
dated because of a clerical error), it reported that Vasquez had returned (“offboarded”)
all of his workplace credentials from Caterpillar.

        Before his discharge, Vasquez experienced two incidents that he believes show
that race and age discrimination prompted his dismissal. First, he asserts that Araiza
grew distant from him after Araiza unsuccessfully attempted to speak Spanish to
Vasquez (who does not speak Spanish). Vazquez concedes, though, that Araiza never
made any racially derogatory comments. Second, Vasquez says that a coworker once
told him that he would probably remember doo-wop (a genre of music) because he was
so old.

       This suit followed the discharge. As relevant to this appeal, Vasquez contends
that Araiza’s “distant” behavior after he learned that Vasquez did not speak Spanish
and the coworker’s comment about his age show that he was fired for discriminatory
reasons. Caterpillar and EA Staffing moved for summary judgment, arguing that
Vasquez was fired for poor performance. Vasquez responded (with no evidence) that
No. 17-3372                                                                            Page 3

the records of his mispicks were forged to set him up for discharge. He also asserted
that he always wore his steel-toed shoes while employed. He noted that EA Staffing’s
memo about “offboarding” was dated February 16, the day before he supposedly failed
to wear steel-toed shoes. So, he concluded, the memo’s date showed that the defendants
fired him, not because of shoes, but in part to obtain a tax savings. The district court
granted Caterpillar and EA Staffing’s motions for summary judgment. It reasoned that
Vasquez failed to provide sufficient evidence that unlawful discrimination motivated
the discharge.

       Vasquez’s appellate brief is difficult to follow. Both Caterpillar and EA Staffing
argue that its incoherence is grounds for affirmance. See FED. R. APP. P. 28(a); Mathis
v. N.Y. Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (holding that even pro se litigants
must file a legal argument and supporting authority). But Vasquez is pro se. Liberally
construing his brief, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), we discern an attack
on the defendants’ rationale that Vasquez was fired for poor performance.

        In evaluating Vasquez’s appeal, we consider whether the evidence as a whole
would permit a reasonable finding that his race, age, or sex motivated his dismissal.
Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016); Johnson v. Kleppers, Inc.,
726 F.3d 910, 914–15 (7th Cir. 2013); Gorence v. Eagle Food Ctrs., Inc., 242 F.3d 759, 762
(7th Cir. 2001). As the district court correctly noted, the record would not allow a
reasonable factfinder to conclude that unlawful discrimination influenced the decision
to fire Vasquez. Vasquez points to the coworker who once referred to Vasquez’s old age
(in connection with doo-wop). But Vasquez does not contend that this coworker was
involved in his dismissal. So even if that comment reflected age bias, it could not
support an inference that Vasquez’s dismissal was motivated by it. See Gorence, 242 F.3d
at 762. Vasquez also relies on how “distant” Araiza became after learning that Vasquez
was not a Spanish speaker. But Vasquez concedes that Araiza never made any
racially-based comments, so a factfinder could only speculate on why Araiza became
“distant,” and speculation is not a basis for finding discrimination. Springer v.
Durflinger, 518 F.3d 479, 484–85 (7th Cir. 2008).

       The absence of evidence of discrimination is enough to affirm, but we can affirm
for another reason as well. Caterpillar supplied evidence that it fired him for a
legitimate reason—it believed that Vasquez was a poor performer—and Vasquez has
not furnished sufficient evidence suggesting that Caterpillar did not believe its
rationale. See 5443 Suffield Terrace, 607 F.3d 504, 510 (7th Cir. 2010); Bellaver, 200 F.3d at
491-92. In particular, he offered no evidence to support his contention that his poor
No. 17-3372                                                                             Page 4

mispick rate was forged (let alone by someone involved in the decision to fire him), to
counter that he failed to stamp an order, to refute that he failed an audit, or to show that
he was not argumentative. More to the point, even if those who fired Vasquez
mistakenly believed that these infractions had occurred, so long as their belief was
honest, see Hartley v. Wis. Bell, Inc., 124 F.3d 887, 890 (7th Cir. 1997), Caterpillar’s reasons
for firing him were not a pretext for discrimination. See St. Mary’s Honor Ctr. v. Hicks,
509 U.S. 502, 515-16 (1993) (Title VII); Mullin v. Temco Mach., Inc., 732 F.3d 772, 776 (7th
Cir. 2013) (ADEA). And Vasquez furnished no evidence that Caterpillar was dishonest
about these infractions.

       Vasquez responds that because the “offboarding” memo from EA Staffing is
dated one day before the date that he supposedly failed to wear steel-toed shoes, a jury
could infer that the shoe rationale was a pretext. But a pretext for what? Vasquez argues
that the shoe rationale was not only a pretext for discrimination, but a pretext for tax
savings. If he is correct, then he has added a non-prohibited reason to the reason for his
discharge. But we need not sort out the possibility of a mixed motive. Even if a jury
could infer that the shoe rationale was dishonest, Vasquez must lose. As we have
already observed, Vasquez has not supplied evidence that discrimination motivated his
discharge. And beyond that fatal flaw, he has not contradicted (except by an
unsubstantiated assertion of a forgery and set up) that the many other infractions
motivating his firing did occur.

       The district court’s judgment is AFFIRMED.